UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-7724


ANTHONY D. HAWKS,

                Plaintiff – Appellant,

          and

JANENERE HAWKS; DANA ANTHONY HAWKS,

                Plaintiffs,

          v.

LARRY DAVID; ALLEN ADKINS; DAVID PHIPPS; CHRISTOPHER TIMMS;
PAUL ABELL; JOSEPHINE BROWN; ALONG, First Name Unknown;
PARK, First Name Unknown; HUDSON, First Name Unknown;
SELMAN, First Name Unknown; FITZGERALD, First Name Unknown;
GEORGE, First Name Unknown; KREMER, First Name Unknown;
NANCY B. SHUAR; JAMES SALKIN; DANIAL L. SUSSMAN; GARY A.
TICKNOR; STATE OF MARYLAND; WILLIAM D. SCHAEFER; MARTIN
O’MALLEY; CITY OF BALTIMORE, MARYLAND; KURT SCHMOKE;
STEPHANIE RAWLINGS-BLAKE,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Peter J. Messitte, Senior District
Judge. (1:10-cv-02250-PJM)


Submitted:   April 21, 2011                 Decided:   April 26, 2011


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Anthony D. Hawks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Anthony D. Hawks appeals the district court’s order

denying his motion to reconsider the order dismissing as time-

barred his 42 U.S.C. § 1983 (2006) complaint.                We have reviewed

the record and find no reversible error.            Accordingly, we affirm

for the reasons stated by the district court.                 Hawks v. David,

No. 1:10-cv-02250-PJM (D. Md. Nov. 2, 2010).                 We dispense with

oral   argument   because      the    facts   and   legal    contentions    are

adequately    presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                        3